  8:20-cv-00392-RGK-PRSE Doc # 12 Filed: 12/28/20 Page 1 of 1 - Page ID # 41




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CLIFFORD WRIGHT III,                                          8:20CV392

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

MATTHEW MYERS, C/O, #8098;
DONOVAN JOHNSON, C/O, #9188; E.
MURPHY, Sergeant, #6301; and
DOUGLAS COUNTY DEPARTMENT
OF CORRECTIONS, State of Nebraska,

                     Defendants.


        This matter is before the court on its own motion. On November 19, 2020,
the court ordered Plaintiff to show cause within 30 days why this case should not be
dismissed for failure to pay the initial partial filing fee assessed by the court on
October 13, 2020. To date, Plaintiff has not shown cause for his failure to pay the
initial partial filing fee, and has not paid the initial partial filing fee or sought an
extension of time in which to do so.

      IT IS THEREFORE ORDERED:

        1.     This matter is dismissed without prejudice for failure to pay the court’s
initial partial filing fee, and for failure to comply with a court order.

      2.     The court will enter judgment by a separate document.

      Dated this 28th day of December, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
